Name: 2001/853/EC: Commission Decision of 3 December 2001 approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented by the Member States for the year 2002 (notified under document number C(2001) 3817)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  agricultural activity
 Date Published: 2001-12-04

 Avis juridique important|32001D08532001/853/EC: Commission Decision of 3 December 2001 approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented by the Member States for the year 2002 (notified under document number C(2001) 3817) Official Journal L 318 , 04/12/2001 P. 0046 - 0053Commission Decisionof 3 December 2001approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented by the Member States for the year 2002(notified under document number C(2001) 3817)(2001/853/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1) as last amended by Decision 2001/572/EC(2), and in particular Articles 24, 29 and 32 thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses.(2) Member States have submitted programmes for the eradication of animal diseases and for the prevention of zoonoses in their countries.(3) After examination of the programmes they were found to comply with the Community criteria relating to the eradication of these diseases, in conformity with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases(3) as last amended by Directive 92/65/EC(4).(4) These programmes appear on the priority list of programmes for the eradication and surveillance of animal diseases and for checks aimed at the prevention of zoonoses which can benefit from financial participation from the Community in 2002 and which was established by Commission Decision 2001/729/EC(5).(5) In the light of the importance of the programmes for the achievement of Community objectives in the field of animal health and public health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by the Member States concerned for the measures specified in this Decision up to a maximum amount for each programme.(6) According to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(6), programmes for the monitoring and eradication of animal diseases shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(7) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(8) The approval of some of these programmes shall not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Contents>TABLE>CHAPTER IRabiesArticle 11. The programme for the eradication of rabies presented by Austria is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Austria up to a maximum of EUR 150000.Article 21. The programme for the eradication of rabies presented by Belgium is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Belgium up to a maximum of EUR 50000.Article 31. The programme for the eradication of rabies presented by Finland is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Finland up to a maximum of EUR 65000.Article 41. The programme for the eradication of rabies presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by France up to a maximum of EUR 150000.Article 51. The programme for the eradication of rabies presented by Germany is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Germany up to a maximum of EUR 1800000.Article 61. The programme for the eradication of rabies presented by Luxembourg is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Luxembourg up to a maximum of EUR 70000.CHAPTER IIBovine brucellosisArticle 71. The programme for the eradication of bovine brucellosis presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of EUR 200000.Article 81. The programme for the eradication of bovine brucellosis presented by Greece is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of EUR 200000.Article 91. The programme for the eradication of bovine brucellosis presented by Ireland is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Ireland by way of compensation for owners for the slaughter of animals up to a maximum of EUR 5000000.Article 101. The programme for the eradication of bovine brucellosis presented by Italy is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 800000.Article 111. The programme for the eradication of bovine brucellosis presented by Portugal is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2200000.Article 121. The programme for the eradication of bovine brucellosis presented by Spain is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2800000.Article 131. The programme for the eradication of bovine brucellosis presented by the United Kingdom/Northern Ireland is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in the United Kingdom/Northern Ireland by way of compensation for owners for the slaughter of animals up to a maximum of EUR 700000.CHAPTER IIIBovine tuberculosisArticle 141. The programme for the eradication of bovine tuberculosis presented by Greece is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of EUR 100000.Article 151. The programme for the eradication of bovine tuberculosis presented by Ireland is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Ireland for the purchase of tuberculin up to a maximum of EUR 770000.Article 161. The programme for the eradication of bovine tuberculosis presented by Italy is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 700000.Article 171. The programme for the eradication of bovine tuberculosis presented by Portugal is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 100000.Article 181. The programme for the eradication of bovine tuberculosis presented by Spain is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 5700000.Article 191. The programme for the eradication of bovine tuberculosis presented by the United Kingdom/Northern Ireland is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in the United Kingdom/Northern Ireland for the purchase of tuberculin up to a maximum of EUR 65000.CHAPTER IVEnzootic bovine leucosisArticle 201. The programme for the eradication of enzootic bovine leucosis presented by Italy is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 50000.Article 211. The programme for the eradication of enzootic bovine leucosis presented by Portugal is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 1200000.CHAPTER VContagious bovine pleuropneumoniaArticle 221. The programme for the eradication of contagious bovine pleuropneumonia presented by Portugal is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 50000.CHAPTER VIOvine and caprine brucellosisArticle 231. The programme for the eradication of ovine and caprine brucellosis presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of laboratory analyses and those incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of EUR 200000.Article 241. The programme for the eradication of ovine and caprine brucellosis presented by Greece is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece up to a maximum of EUR 750000 for:- Purchase of vaccine,- Laboratory analyses,- Salaries of contractual veterinarians specially recruited for the programme,- Compensation for owners for the slaughter of animals.Article 251. The programme for the eradication of ovine and caprine brucellosis presented by Italy is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy for the purchase of vaccine to be used in Sicily and for the costs of laboratory analyses and those by way of compensation for owners for the slaughter of animals in the whole territory of Italy up to a maximum of EUR 1700000.Article 261. The programme for the eradication of ovine and caprine brucellosis presented by Portugal is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of laboratory analyses and purchase of vaccine and those incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 1900000.Article 271. The programme for the eradication of ovine and caprine brucellosis presented by Spain is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 5700000.CHAPTER VIIScrapieArticle 281. The programme for the control of Scrapie presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in France by way of compensation for owners for the culling of animals up to a maximum of EUR 300000.Article 291. The programme for the control of Scrapie presented by Greece is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the culling of animals up to a maximum of EUR 150000.Article 301. The programme for the control of Scrapie presented by Germany is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Germany by way of analysing of samples for genotyping from rams plus costs of compensation for owners for the culling of animals, up to a maximum of EUR 175000.Article 311. The programme for the control of Scrapie presented by the Netherlands is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of analysing of samples for genotyping from rams incurred in the Netherlands up to a maximum of EUR 700000.Article 321. The programme for the control of Scrapie presented by Portugal is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the culling of animals up to a maximum of EUR 15000.Article 331. The programme for the control of Scrapie presented by Spain is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the culling of animals up to a maximum of EUR 375000.CHAPTER VIIIBluetongueArticle 341. The programme for the eradication and monitoring of bluetongue presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance incurred in France up to a maximum of EUR 300000.Article 351. The programme for the eradication and monitoring of bluetongue presented by Italy is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance incurred in Italy up to a maximum of EUR 450000.Article 361. The programme for the eradication and monitoring of bluetongue presented by Spain is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance incurred in Spain up to a maximum of EUR 200000.CHAPTER IXSalmonella in poultryArticle 371. The programme for the control of salmonella in breeding poultry presented by Austria is hereby approved for the period 1 January 2002 to 31 December 2002.2. The Community's financial contribution is hereby set as 50 % of the costs borne by Austria for the implementation of the programme with a maximum of EUR 50000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat treated egg products obtained from the eggs.Article 381. The programme for the control of salmonella in breeding poultry presented by Denmark is hereby approved for the period 1 January 2002 to 31 December 2002.2. The Community's financial contribution is hereby set as 50 % of the costs borne by Denmark for the implementation of the programme with a maximum of EUR 250000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat treated egg products obtained from the eggs.Article 391. The programme for the control of salmonella in breeding poultry presented by France is hereby approved for the period 1 January 2002 to 31 December 2002.2. The Community's financial contribution is hereby set as 50 % of the costs borne by France for the implementation of the programme with a maximum of EUR 1300000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat treated egg products obtained from the eggs.Article 401. The programme for the control of salmonella in breeding poultry presented by Ireland is hereby approved for the period 1 January 2002 to 31 December 2002.2. The Community's financial contribution is hereby set as 50 % of the costs borne by Ireland for the implementation of the programme with a maximum of EUR 50000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat treated egg products obtained from the eggs.Article 411. The programme for the control of salmonella in breeding poultry presented by the Netherlands is hereby approved for the period 1 January 2002 to 31 December 2002.2. The Community's financial contribution is hereby set as 50 % of the costs borne by the Netherlands for the implementation of the programme with a maximum of EUR 400000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat treated egg products obtained from the eggs.CHAPTER XAfrican/classical swine fever, swine vesicular diseaseArticle 421. The programme for the eradication and monitoring of African/classical swine fever presented by Italy/Sardinia is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests and those incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 250000.Article 431. The programme for the eradication and monitoring of Swine vesicular disease and classical swine fever presented by Italy is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests and those incurred in Italy by way of compensation for owners for the slaughter of seropositive animals up to a maximum of EUR 300000.Article 441. The programme for the control and monitoring of classical swine fever presented by Belgium is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and of the control of the wild boar population incurred in Belgium up to a maximum of EUR 20000.Article 451. The programme for the eradication and monitoring of classical swine fever presented by Germany is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests of domestic pigs and of the control of the wild boar population incurred in Germany up to a maximum of EUR 1000000.Article 461. The programme for the control and monitoring of classical swine fever presented by Luxembourg is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests of domestic pigs and of the control of the wild boar population incurred in Luxembourg up to a maximum of EUR 20000.CHAPTER XIAujeszky's diseaseArticle 471. The programme for the eradication of Aujeszky's disease presented by Belgium is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in Belgium up to EUR 1,25 per test and to a maximum of EUR 450000.Article 481. The programme for the eradication of Aujeszky's disease presented by Spain is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in Spain up to EUR 1,25 per test and to a maximum of EUR 225000.Article 491. The programme for the eradication of Aujeszky's disease presented by Portugal is hereby approved for the period from 1 January 2002 to 31 December 2002.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in Portugal up to EUR 1,25 per test and to a maximum of EUR 50000.CHAPTER XIIHeartwater, babesiosis, anaplasmosisArticle 501. The programme for the eradication of heartwater, babesiosis and anaplasmosis in Guadeloupe presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.2. The programme for the eradication of heartwater, babesiosis and anaplasmosis in Martinique presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.3. The programme for the eradication of heartwater, babesiosis and anaplasmosis in RÃ ©union presented by France is hereby approved for the period from 1 January 2002 to 31 December 2002.4. Financial participation by the Community shall be at the rate of 50 % of the costs incurred by France for the implementation of the programmes referred to in paragraphs 1, 2 and 3 up to a maximum of EUR 250000.CHAPTER XIIIFinal provisionsArticle 511. For the programmes referred to in Articles 7 to 27 eligible costs for the compensation for the slaughter of animals will be limited to:(a) With regard to the average compensation paid for all animals of that species calculated on the basis of the animals slaughtered in the Member State, up to a maximum of EUR 300 for bovine animals and EUR 40 for sheep and goats and(b) With regard to the maximum amount of compensation paid per single animal, up to EUR 1000 per bovine and up to EUR 100 per sheep or goat.2. For the programmes referred to in Articles 23 to 27 costs of laboratory analyses are reimbursed up to EUR 0,3 per rose bengal test, EUR 0,6 per complement fixation test, EUR 0,1 per vaccine dose.3. For the programmes referred to in Articles 30 and 31 costs of analysing are reimbursed up to EUR 10 per genotyping test.4. For the programmes referred to in Articles 28 to 33 costs for the compensation of the culling of animals are reimbursed up to EUR 50 for each animal.Article 52The financial contribution of the Community for the programmes referred to under Articles 1 to 50 shall be granted subject:(a) to bringing into force by 1 January 2002 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme,(b) to forwarding preliminary financial and technical evaluation of the programme by 1 June 2002 at the latest, in accordance with Article 24(7) of Council Decision 90/424/EEC,(c) to forwarding an intermediate report, covering the first six months of the programme, at the latest four weeks after the end of the reporting period,(d) to forwarding a final report by 1 June 2003 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 January to 31 December 2002,(e) to implementing the programme efficiently,and provided that Community veterinary legislation has been respected.Article 53The present Decision shall apply from 1 January 2002.Article 54This Decision is addressed to the Member States.Done at Brussels, 3 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 347, 12.12.1990, p. 27.(4) OJ L 268, 18.10.1997, p. 11.(5) OJ L 274, 17.10.2001, p. 16.(6) OJ L 160, 26.6.1999, p. 103.